UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/15 The following N-CSR relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Conservative Allocation Fund ANNUAL REPORT August 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 6 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Important Tax Information 22 Board Members Information 23 Officers of the Fund 26 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Conservative Allocation Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Conservative Allocation Fund, covering the 12-month period from September 1, 2014, through August 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period. For much of the year, a recovering U.S. economy enabled stocks to advance, but those gains were more than erased in August when economic concerns in China, falling commodity prices and a stronger U.S. dollar sparked sharp corrections in equity markets throughout the world. The emerging markets were especially hard hit in this environment. U.S. bonds generally fared better, rallying in late 2014 due to robust investor demand before reversing course in the spring as the domestic economy strengthened. Global economic instability in August hurt corporate-backed and inflation-linked bonds, but U.S. government securities held up relatively well. We expect market uncertainty and volatility to persist over the near term as investors vacillate between hopes that current market turmoil represents a healthy correction and fears that further disappointments could trigger a full-blown bear market. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on Chinese fiscal and monetary policy, liquidity factors affecting various asset classes, and other developments that could influence investor sentiment. Over the longer term, we remain confident that financial markets are likely to stabilize as the world adjusts to slower Chinese economic growth, abundant energy resources and the anticipated eventual normalization of monetary policy. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation September 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2014, through August 31, 2015, as provided by Keith L. Stransky, CFA, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2015, Dreyfus Conservative Allocation Fund produced a total return of -2.94%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index, produced a total return of 0.48% for the same period. 2 The fund also utilizes a customized blended index composed of 40% Standard & Poor’s 500 Composite Stock Price Index and 60% Barclays U.S. Aggregate Bond Index, which returned 1.06% for the same period. 3 U.S. stocks produced roughly flat returns amid heightened volatility over the reporting period, while U.S. fixed income markets fared slightly better. The fund lagged its benchmarks, mainly due to its investment in international securities, which significantly lagged, and are not reflected in the U.S. only indices’ results. The Fund’s Investment Approach Dreyfus Conservative Allocation Fund seeks current income with some consideration for capital appreciation. In pursuing its goal, the fund normally allocates 40% of its assets to equity securities and 60% of its assets to fixed income securities. The fund achieves its targeted asset allocation mix by investing in other mutual funds that are advised by The Dreyfus Corporation (Dreyfus). In turn, the underlying funds invest in a wide range of equity and fixed income securities, including U.S. large-, mid- and small-cap equities; international, global, and emerging-market equities; and U.S. and international fixed income securities. The fund’s portfolio manager selects the underlying funds based on their investment objectives and management policies, portfolio holdings, risk/reward profiles, historical performance and other factors. The fund may invest in a variety of underlying equity and fixed income funds identified by the Dreyfus Investment Committee. The underlying fund options are subject to change at any given time by the fund’s board of directors. Global Economic Concerns Sparked Market Turmoil The reporting period began in the midst of a U.S. stock market downturn stemming from disappointing global economic data, but domestic employment gains, better consumer confidence, and improved business sentiment prompted a quick market recovery. Consequently, some broad U.S. market indices climbed to record highs through the end of February 2015. Investors responded negatively in March to sluggish domestic economic growth stemming from severe winter weather and an appreciating U.S. dollar. However, the U.S. economy regained traction in the spring, and stocks resumed their advance until a debt crisis in Greece and slowing economic growth in China again sent stock prices lower over the summer. In the U.S. bond market, long-term interest rates fluctuated as investors reacted to global economic developments and shifting expectations of higher short-term interest rates in the United States. Nonetheless, U.S. bonds generally produced higher returns than U.S. stocks for the reporting period overall. 3 DISCUSSION OF FUND PERFORMANCE (continued) In contrast, an appreciating U.S. dollar against most other currencies substantially undermined international investment returns for U.S. residents. In addition, stocks in the emerging markets lost considerable value amid slowing economic growth in China. Overseas Exposure Undercut Relative Performance The fund’s performance compared to its U.S.-centric benchmarks was constrained by exposure to international markets. Most notably, Dreyfus Emerging Markets Fund was hurt by general weakness in developing countries. While some of the more defensively positioned international equity investments, such as Dreyfus/Newton International Equity Fund, fared better than international market averages, they nonetheless underperformed the S&P 500 Index. The fund’s relative performance was dampened to a lesser degree by security selection shortfalls within some of its underlying stock funds. Dreyfus Appreciation Fund was hurt by overweighted exposure to the struggling energy sector, Dreyfus Opportunistic Midcap Value Fund struggled with disappointments in the materials and industrials sectors, and Dreyfus Structured Midcap Fund underperformed in the energy, financials and industrials sectors. Among fixed income investments, results were hindered by exposure to lower rated high yield and emerging market debt securities. The fund’s allocation strategy helped offset some of the relative weakness produced by its underlying mutual funds. The fund benefited from underweighted exposure compared to its neutral allocation targets among international equities and fixed income securities. Overweighted positions in U.S. bonds also supported relative performance. Allocation changes during the reporting period were limited to two moves in February, when we moved assets from Dreyfus International Value Fund to the better performing Dreyfus International Equity Fund, and we reduced alternative exposure by shifting assets from Dreyfus Global Real Estate Securities Fund to the Dreyfus Short Duration Bond Fund. Positioned for Continued U.S. Economic Growth We expect market volatility to persist over the near term, but we remain optimistic about the markets’ longer term prospects. The U.S. economy has continued to grow, aggressively accommodative monetary policies are at work in several international markets, and equity valuations throughout the world have become more attractive. Still, until we see greater evidence of global economic stability, we have maintained a target weight exposure to bonds, and we have continued to favor U.S. investments over their international counterparts. September 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or mid-cap companies often experience sharper price fluctuations than stocks of large-cap companies. Asset allocation and diversification cannot assure a profit or protect against loss. The ability of the fund to achieve its investment goal depends, in part, on the ability of the Dreyfus Investment Committee to allocate effectively the fund’s assets among the asset classes and the underlying funds. There can be no assurance that the actual allocations will be effective in achieving the fund’s investment goal. Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 4 Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through January 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s return would have been lower. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 SOURCE: FACTSET – Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays U.S. Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. 5 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Conservative Allocation Fund with the Standard & Poor's 500 Composite Stock Price Index, and the Customized Blended Index Average Annual Total Returns as of 8/31/15 Inception From Date 1 Year 5 Years Inception Fund 10/1/09 -2.94% 6.05% 5.94% Standard & Poor's 500 Composite Stock Price Index 9/30/09 0.48% 15.86% 13.47% ††† Customized Blended Index 9/30/09 1.06% 8.17% 7.86% ††† † Source: Lipper Inc. †† Source: Factset Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Conservative Allocation Fund on 10/1/09 (inception date) to a $10,000 investment made in two different indices: (1) the Standard & Poor’s 500 Composite Stock Price Index (the “S
